Citation Nr: 1518975	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  12-29 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, an anxiety disorder other than PTSD, a mood disorder, a cognitive disorder, and a substance-related disorder to include as secondary to another acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and W.M.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served from October 1967 to August 1973 with a total of four years, 11 months, and 24 days of active service.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In March 2015, the Veteran and W.M. testified at a Travel Board hearing before the undersigned Veterans Law Judge and a transcript of that hearing has been associated with the electronic record.

In the January 2011 rating decision, the RO reopened the claim of entitlement to service connection for PTSD and denied it on a de novo basis.  Although the RO reopened this claim, the Board must initially determine whether the Veteran has presented new and material evidence sufficient to reopen the previously denied claim. See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  The Board has a responsibility to consider whether it was proper for a claim to be reopened; and there is no harm to a veteran's ability to present the case when the Board addresses the issue of whether a claim should be reopened rather than addressing the reopened claim on the merits.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As a result, the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD has been listed on the page one accordingly.

The Board is reopening the claim of entitlement to service connection for PTSD.  In addition to a diagnosis of PTSD, the medical evidence includes diagnoses of a mood disorder, an anxiety disorder other than PTSD, and substance-related disorders.  The Veteran also testified that he has a cognitive disorder.  Hearing transcript, page 17.  The United States Court of Appeals for Veterans Claims (the Court) has held that VA must consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the psychiatric-service-connection issue on appeal will include a depressive disorder, an anxiety disorder other than PTSD, a cognitive disorder, and substance-related disorders.  Since service connection can only granted for a substance-related disorder on a secondary basis, the Board will consider a following theory of entitlement for the substance-related disorders - as secondary to an acquired psychiatric disorder.

The issue of entitlement to special monthly compensation or special monthly pension based on the need for aid and attendance of another or housebound status has been raised by the record in an August 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of an acquired psychiatric disorder, to include PTSD, an anxiety disorder other than PTSD, a mood disorder, a cognitive disorder, and a substance-related disorder to include as secondary to another acquired psychiatric disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2003 rating decision denying the reopening of a claim of entitlement to service connection for PTSD is final in the absence of a perfected appeal.

2.  The additional evidence received since the January 2003 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD, and raises a reasonable possibility of substantiating the claim.

CONCLUSION OF LAW

The January 2003 rating decision denying the reopening of entitlement to service connection for PTSD is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for PTSD has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Governing law and regulations

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2014). 
If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).
 
If a stressor claimed by a veteran is related to that claimant's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the claimant's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a claimant experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the claimant's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

Analysis

Since January 2003, the law has changed regarding the evidentiary standard for corroborating an in-service stressor related to fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3) . The first matter for the Board's consideration is whether this change is a substantive change in the law creating a new cause of action.  See Spencer v. Brown, 4 Vet. App. 283 (1993) (where there is an intervening change in law or regulation that creates a new basis of entitlement to the benefit, the claim may be reviewed on a de novo basis). 

It appears from the jurisprudence of the Court and of the United States Court of Appeals for the Federal Circuit (the Federal Circuit) that because this change in the law is procedural and not substantive in nature, it does not create a new cause of action warranting a de novo review of a veteran's claim.  See Routen v. West, 142 F.3d 1434, 1439-41 (Fed. Cir. 1993); Kent v. Nicholson, 20 Vet. App. 1, 7-8.  A change in the evidentiary standard does not create a new cause of action since no new basis of entitlement to the underlying VA benefit was created.  See Routen, 142 F.3d at 1442.  In addition, 38 C.F.R. § 3.304(f)(3) is a rule of law for handling evidence and it is not itself considered to be evidence.  See Routen, 142 F.3d at 1440 . Thus, 38 C.F.R. § 3.304(f)(3) may not constitute new and material evidence to reopen a finally decided claim.  See Routen, 142 F.3d at 1439-42; Kent, 20 Vet. App. at 7-8 

Thus, any change in 38 C.F.R. § 3.304 does not serve to provide a basis for de novo review of the veteran's claim.

In a January 2003 rating decision, the RO denied the reopening of the claim of entitlement to service connection for PTSD.  The Veteran filed a timely notice of disagreement and the RO then issued a statement of the case.  The appellant, however, did not file a timely substantive appeal.  Therefore, the January 2003 rating decision is final.  U.S.C.A. § 7105.

At the time of the January 2003 rating decision that denied the reopening of entitlement to service connection for PTSD, the evidence of record consisted of the Veteran's service treatment and personnel records, his statements, VA treatment records, VA examination report, and a response from the U.S. Armed Services Center for Unit Records Research.  The service treatment records show no complaints or treatment of psychiatric disorder.  The service personnel records showed disciplinary problems in service.  VA treatment records and a VA examination report reflect a diagnosis of PTSD.  A May 2002 statement from U.S. Armed Services Center for Unit Records Research indicates that it could not verify the appellant's stressors.  

The January 2003 rating decision denied the reopening of the claim of entitlement to service connection for PTSD on the basis of that there was no credible supporting evidence that his in-service stressors occurred.
 
Since January 2003, the evidence includes private and VA treatment records, a July 2010 private psychological evaluation, and a VA examination report.  The September 2010 VA examination report shows that the Veteran provided more stressor details.  These additional stressor details relate to an unestablished fact necessary to substantiate his claim, which is evidence of stressors related to fear of hostile military or terrorist activity.  Thus, the evidence is considered new and material, and the claim is reopened.


ORDER

New and material evidence has been received to reopen a claim of service connection for PTSD.


REMAND

The record reflects that the Veteran underwent a VA examination during the pendency of this appeal to clarify the relationship between any current psychiatric disability and service.  However, the examiner acknowledged significant difficulties in reaching an assessment, and the Veteran has since testified as to his own reluctance to open up to the examiner.  Therefore, a new VA examination is necessary to determine whether the Veteran had PTSD and whether any other psychiatric disorder is related to service on a direct or secondary basis.

The July 2010 private psychological evaluation shows that the Veteran is receiving Social Security disability benefits.  The AOJ should obtain any records from the Social Security Administration pertaining to that claim for disability benefits.

The AOJ has obtained all records from the Salisbury VA Medical Center and the Charlotte VA Community-based Outpatient Clinic from April 2010 to April 2013.  The AOJ should obtain all records from those facilities from September 2009 to April 2010 and from April 2013 to the present.

As the Board is considering a secondary service connection theory of entitlement, the Veteran must be been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a secondary basis, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of secondary service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

2.  Ask the Veteran to identify all treatment for psychiatric disorders and obtain any identified records.  Regardless of the claimant's response, obtain all treatment records from the Salisbury VA Medical Center and the Charlotte VA Community-based Outpatient Clinic from September 2009 to April 2010 and from April 2013 to the present.

3.  Contact the Social Security Administration and obtain all records pertaining to any claims for Social Security disability benefits filed by the Veteran.

4.  Thereafter, schedule the Veteran for VA examination to determine the nature and extent of his acquired psychiatric disorders.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to his acquired psychiatric disorders.  Specifically, the examiner should provide an opinion as to the following inquiries:

      (a)  PTSD

(1)  The examiner should opine on whether it is at least as likely as not (50 percent or greater) that the Veteran has or has had PTSD at any time since he filed his claim in June 2010.   

(2)  If the Veteran has or has had PTSD disorder at any time since he filed his claim in June 2010, the examiner should opine on whether it is at least as likely as not (50 percent or greater) that the PTSD is related to any in-service stressors, to include fear of hostile activity.

(b)  Any other current acquired non-substance-related psychiatric disorder

For any other current acquired non-substance-related psychiatric disorder, such as a cognitive disorder, the examiner should opine on whether it is at least as likely as not (50 percent or greater) that the current acquired psychiatric disorder is related to active service, is related to active service, to include in-service stressors and in-service disciplinary problems.

(c) Substance-related disorder

The examiner should opine on whether it is at least as likely as not (50 percent or greater) that any substance-related disorder the Veteran has or has had at any time since he filed his claim in June 2010, was caused or aggravated (i.e. permanently worsened beyond the normal progression of the disability) by an acquired psychiatric disorder and, if so, the examiner should identify the disorder or disorders.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  Thereafter, the AOJ must readjudicate the issue on appeal with consideration of secondary service connection as applicable.  If the benefit is not granted, the Veteran and his counsel should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


